DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,014,703 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 10,014,703. This is a statutory double patenting rejection.
15/972,997
U.S. Patent No. 10,014,703


a USB connector including a VBUS conductor, a DP conductor, a DN conductor, and a GND conductor; 

a power supply coupled to the VBUS conductor and the GND conductor, and having a resistor array input; 

an I2C slave controller having a serial data line coupled to the DP conductor, a serial clock line coupled to the DN conductor, and a resistor array control output, the controller including bidirectional digital communication circuitry for communicating over the DP and DN conductors; and 

a resistor array having a resistor array control input coupled to the resistor array control output, and a resistor array output coupled to the resistor array input of the power supply.
3. A Universal Serial Bus (USB) charger apparatus, comprising: 

a USB connector including a VBUS conductor, a DP conductor, a DN conductor, and a GND conductor;
 
a power supply connected between the VBUS conductor and the GND conductor, and having a resistor array input; 

a controller having a DP input connected to the DP conductor, a DN input connected to the DN conductor, and a resistor array control output, the controller including bidirectional digital communication circuitry for communicating over the DP and DN conductors; and 

a resistor array having a resistor array control input connected to the resistor array control output, and a resistor array output connected to the resistor array input of the power supply.

4. The USB charger apparatus of claim 3 in which the controller is an I2C slave controller.


As noted in the prior office action, the only difference between the scope of claim 14 of the instant application and claim 4 of the 703 patent is the recitation that claim 14 of the instant application is that the I2C slave controller is connected to a serial data line and a serial clock line, as opposed to a DP and DN line explicitly recited in claim 13. However, in an I2C circuit, a serial data line and the serial clock line are inherently the DP and DN line as shown by Paniagua Jr. et al., U.S. Patent Pub. No. 2009/0177906, Figure 6C  (para 0064; in an I2C, the D+ line is an SDA, or serial data line, and the D- line is an SCL or serial clock line.) Therefore, since claim 4 of the 703 patent requires an I2C circuit connected to a DP conductor and a DN 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 2010/0070659).
With respect to claim 9, Ma discloses a process of charging a universal serial bus device having a connector with a VBUS conductor, a DP conductor, a DN conductor, and a GND conductor (See Fig. 1, USB connection 110 has a VBUS, D+, D- and GND conductor lines connected to USB peripheral 114 which maps to a universal serial bus device), the process comprising: (a) determining that a charger is connected to the connector using a charger detection circuit coupled to the VBUS conductor, the charger detection circuit including switching  circuitry coupled to the DP and DN conductors (para 0017 and 0027-0039, also see 

With respect to claim 12, Ma discloses the process of claim 9 in which exchanging data includes receiving charger capability information from the charger, reading charging capability information from a memory (See para 0069 “The port type detection module 324 may determine whether the attached USB port (either a charging host port or a dedicated charging port) or a standard host port. The result of the determined may be conveyed to the PMIC 302 where it may be stored in a register. Subsequently, the LDO 310 and the port type detection module 324 may be powered down or disabled”, the port type determination determines capability as a charger and implicitly shows that the capability can be stored in a memory and later accessed as needed allowing the port type detection module to power down and not be continually in use), and sending configuration information to the charger (See para 0019-0022, also Fig. 5B, implicitly disclosed by the charging negotiations is the sending of the selection of charging parameters to the charger).
With respect to claim 13, Ma discloses the process of claim 9 in which the exchanging data includes receiving messages in a processor over the bidirectional digital communications connection through the communications controller and sending messages from the processor over the bidirectional digital communications connection through the communications .

Allowable Subject Matter
Claims 1, 3-8, 19-21, and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 recites an electronic device, comprising: a universal serial bus (USB) connector having a VBUS conductor, a DP conductor, a DN conductor, and a GND conductor; a load coupled to the VBUS conductor and the GND conductor; charger detection circuitry coupled to the VBUS conductor, the DP conductor and the DN conductor, the charger detection circuitry having first, second and third control outputs; a processor having a DP connection coupled to the DP conductor and a DN connection coupled to the DN conductor for USB communications, and a control input coupled to the first control output; a controller having a first connection coupled to the DP conductor, a second connection coupled to the DN conductor, a third connection coupled to the processor, and a control input coupled to the second control output, the controller including bidirectional digital communication circuitry coupled to the first connection and the second connection for I2C communications; and switching circuitry coupled to the DP and DN conductors, coupled to the first and second connections, coupled to the DP and DN connections, and having a control input coupled to the third control output.
Claims 3-8 are dependent upon claim 1.
Claim 19 recites a process of charging a universal serial bus device having a connector with a VBUS conductor, a DP conductor, a DN conductor, and a GND conductor, the process 
Claims 20, 21, and 23 are dependent upon claim 19.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.

Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 recites the USB charger apparatus of claim 14 in which the controller includes a variable resistor control output and including a variable resistor coupled between the DP conductor and the DN conductor and having a control input connected to the variable resistor control output.  

Claim 18 recites the USB charger apparatus of claim 14  including a memory coupled to the controller and storing charger capability information.

Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive or are moot.
With respect to the claims, the applicant argues that a terminal disclaimer was submitted with the amendment addressing the non-statutory double patenting rejection of claims 1, 3-10, 12-14, 16-21, and 23.  With respect to claim 9, the applicant argues that Ma does not teach or disclose determining that a charger is connected to the connector using a charger detection circuit coupled to the VBUS conductor, wherein the charger detection circuit includes switching circuitry coupled to the DP and DN conductors.
The examiner respectfully disagrees for the following reasons:  Please note that in the prior office action filed 8/11/21 (on pages 11-12), claim 14 was rejected under statutory type (35 USC 101) double patenting, not under non-statutory type double patenting.  Therefore, the terminal disclaimer cannot overcome the double patenting rejection of claim 14, and the double patenting rejection for claim 14 is repeated in the office action above.  Furthermore, there does not appear to be any argument against the statutory double patenting rejection other than the statement (under the Response to Rejections for Nonstatutory Double Patenting section of the arguments) of “Applicant respectfully requests that the statutory double 
Concerning the argument and amendment to claim 9, please see the newly added citations above, which were necessitated by amendment.  The Ma reference discloses a charger detection circuit including switching circuitry coupled to the DP and DN conductors in para 0017 which recites “Attachment may be indicated by a high-to-low transition of the charger detection signal. The high-to-low transition of the charger detection signal may be generated subsequent to detecting contact between one or both data lines of the USB device and one or both data lines of the attached port. In this regard, a current source may be coupled to a D+ line of the USB device for detecting contact between the D+ line of the USB device and a D+ line of the attached port. Similarly, the current source may be coupled to the D- line of the USB device detecting contact between the D- line of the USB device and a D- line of the attached port.” Also see para 0027-0039 and the switches 216, 228, and 262 in Fig. 2A/B for further description of the detection circuitry layout.
Additionally, it is unclear as to why the format for the term I2C is listed as I2C in some claims but not others (see claims 1, 3, and 14).  Since I2C is an alternative representation for I2C, there is no problem with that particular use of the term.  However, the specification also appears to only recite that term as I2C, and therefore the examiner is pointing out this inconsistency for clarity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li (US 10,554,060), Chen (US 2013/0080797), and Tom (US 2011/0016334).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.P./Examiner, Art Unit 2859          

/EDWARD TSO/Primary Examiner, Art Unit 2859